Citation Nr: 1222465	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in September 2011, when it was remanded for additional development.

The Board finds that there has been compliance with the directives of the Board's September 2011 remand.  The RO issued new VCAA notice in September 2011 and issued a supplemental statement of the case addressing the new evidence in the expanded record in April 2012.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought most recently in a letter dated in September 2011.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the September 2011 letter was sent to the appellant prior to the most recent RO-level readjudication of the issues, as evidence by the April 2012 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in September 2011 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and this letter explained how VA determines disability ratings.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issues addressed in the following decision.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records, VA reports, and post-service private medical records have been obtained.

The Veteran has been afforded VA examinations to evaluate his pertinent service-connected disability addressed in this appeal.  Pertinent VA examination reports dated in April 2007 and August 2010 are of record and specifically address the pertinent questions concerning the nature and severity of the service-connected disability on appeal.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.

The Board notes that the Veteran has submitted correspondence indicating that his insulin dosage has recently been increased.  The Board has considered whether such indications represent a pertinent increase in severity since the most recent VA examination such that another new VA examination would be appropriate.  See VAOPGCPREC 11-95 (1995).  However, as discussed in more detail below, the fact that the Veteran's diabetes pathology requires insulin treatment is already contemplated by his currently assigned disability rating.  Regardless of any change in dosage of the insulin, the critical criteria for establishing entitlement to a higher disability rating in this appeal concerns whether the Veteran's diabetes requires regulation of his activities.  Hence, an increase of his insulin dosage does not constitute a pertinent increase in severity of the diabetes pathology affecting this claim.  Significantly, as discussed below, the Veteran has not submitted any evidence indicating any recent change concerning alleged regulation of his activities since the April 2007 and August 2010 VA examinations.  The Board finds that the record does not indicate any alleged increase in the severity of pertinent symptomatology since  the time of the April 2007 and August 2010 VA examinations that would warrant further delay for a new VA examination at this time, and the Board notes that the Veteran has not requested a new VA examination.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  No further action is necessary to assist the claimant with the issue addressed in this decision.

Analysis

The Veteran claims entitlement to assignment of an increased initial disability rating for his service-connected type-II diabetes mellitus disease process.  He essentially contends that this disability has been more severely disabling than the assigned rating reflects.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including the Virtual VA electronic claims file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

The Veteran claims entitlement to an increased disability rating for his diabetes mellitus disease process, currently rated as 20 percent disabling.  The Board notes that the Veteran has been assigned separate disability ratings for secondary complications of the diabetes disease process, including: bladder impairment, peripheral neuropathy of each limb, and bowel impairment.  The ratings for those complications are not part of this appeal.  The Veteran's contentions in this case, as expressed in correspondence including the May 2007 notice of disagreement and December 2008 substantive appeal, specifically concern disagreement with the 20 percent rating assigned under the rating criteria of Diagnostic Code 7913 for the diabetes disease process itself, and RO adjudication of this appeal has accordingly addressed those contentions.  The Veteran's May 2007 notice of disagreement did make reference to the existence of "bowel and bladder impairment" and "edema," in connection with his diabetes.  A June 2009 RO rating decision then granted service connection for bladder impairment (among other disabilities) and assigned separate disability ratings, while a December 2007 RO rating decision denied entitlement to service connection for edema; the Veteran has not appealed any aspect those determinations and they are not part of this appeal.

Therefore, only the rating for the primary diabetes disease process will be addressed in this section.

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In short, then, entitlement to a higher disability rating than currently assigned requires a showing that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities; however, regulation of activities is not shown.  The Veteran has made a clear argument concerning the alleged entitlement to a disability rating in excess of 20 percent for the diabetes disease process.  The Veteran's May 2007 notice of disagreement specifically asserts that the Veteran meets each of the three necessary criteria specifically for the 40 percent disability rating.  The Veteran reiterates this contention in his December 2008 substantive appeal.  Significantly, as discussed below, the Veteran relies upon the specific assertion that "my daily activities are regulated" as part of the medical management for his diabetes.

The Board finds that insulin treatment and a medically restricted diet have been shown in the medical evidence of record.  However, the Board finds that the evidence does not show that the Veteran's activities are regulated as part of the medically prescribed treatment for his diabetes pathology; the Board does not find that the lay testimony regarding the Veteran's limitations demonstrates regulation of the Veteran's activities meeting the criteria for an increased rating in this case.

The Veteran underwent a VA examination in April 2007 for the purpose of addressing the medical questions pertinent to evaluating the Veteran's diabetes in this case.  In pertinent part, the April 2007 VA examination report shows that the Veteran (per his own report of history) "is on no physical restrictions related to the diabetes mellitus."  The report indicates that the Veteran was "on an American Diabetes Association diet."  The April 2007 VA examination report presents a final assessment of "DIABETES MELLITUS TYPE 2, MANAGED ON ORAL HYPOGLYCEMIC AGENTS AND INSULIN TWICE A DAY."  This report of examination is probative evidence in this regard; it is informed by competent medical expertise, review of the claims file, interview of the Veteran, and direct examination of the Veteran.

The Veteran underwent another VA examination in connection with this issue on appeal in August 2010.  In pertinent part, the August 2010 VA examination report acknowledges the task of specifically determining whether the Veteran's diabetes mellitus "requires the regulation of his activities."  In this regard, the VA examination report's diagnostic conclusions show: "There is no regulation of activities due to diabetes."  This report of examination is probative evidence in this regard; it is informed by competent medical expertise, review of the claims file, interview of the Veteran, and direct examination of the Veteran.

The Board notes that although the Veteran contends that his activities are regulated due to his diabetes, medical indications and the Veteran's own explanations to multiple VA examiners have not been consistent with a finding a regulation of activities.  The Veteran's own December 2007 written statement in support of this appeal states that he must attempt to control his diabetes with "medicine," with "diet," and with instructions to "increase the exercise."  The Board notes that medical encouragement to increase his exercise level is not within the meaning of medical regulation of activities (avoidance of strenuous occupational and recreational activities).

The Board acknowledges the lay statements of record indicating that the Veteran's activities and quality of life are limited by various effects of his diabetes.  However, these lay statements do not explain any regulation of his activity associated with the diabetes disease process.

The Board observes that the Veteran's various complications of diabetes have been separately considered and rated by the RO; this appeal concerns specifically the diabetes disease process apart from those separately service connected complications.  To award a higher rating for the Veteran's diabetes mellitus for limitations associated with other service- connected disabilities for which the Veteran is already being compensated would result in pyramiding, the evaluation of the same disability under various diagnoses, which is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Board also observes that the Veteran's insulin requirements and dietary restrictions are already contemplated in the Veteran's currently assigned 20 percent disability rating for the diabetes disease process.  The VA examination reports contemplate the range of the Veteran's symptoms, complications, and medical requirements associated with his diabetes; the VA examination reports clearly show that there has been no regulation of the Veteran's activities due to the diabetes disease process.  There has otherwise been no indication that the Veteran's diabetes disease process has come to require any new regulation of activities since the time of the most recent August 2010 VA examination.

Based on the medical evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted.  Significantly, although the Veteran's diabetes requires insulin and a restricted diet, there is no medical evidence that regulation of activities has been prescribed by a medical doctor; the August 2010 VA examination report provided the medical assessment that no such regulation has taken place.  The Board recognizes that the Veteran has indicated that his activities have to be regulated, but the evidence does not show that a doctor has actually prescribed regulation of his activities (to the contrary, the evidence indicates he has been advised to increase his exercise activity).  The August 2010 VA examiner reviewed the claims file and thoroughly examined the Veteran to specifically offer an opinion with respect to whether regulation of the Veteran's activities was necessary due to the Veteran's diabetes.  The examiner found that the Veteran's activities were not restricted by his diabetes.

Thus, the preponderance of the evidence is against a finding that the Veteran must regulate his activities due to his diabetes, which is required to warrant assignment of a higher rating in this case.  Moreover, as noted above, any associated compensable complications have already been evaluated separately, and the Veteran has not contended otherwise.

In sum, with the exception of the disabilities that have been assigned separate ratings, the Veteran's current symptoms associated with his diabetes are adequately contemplated in the current 20 percent disability rating.  Thus, a preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Conclusion

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements and medical records, featuring VA examination reports, presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability featuring the pertinent clinical details.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as symptoms and functional impact.  Even accepting the lay testimony with regard to the matters it is competent to address, the preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to the adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, to include work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court has held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, however, the Board notes that the issue of entitlement to a TDIU was adjudicated by the RO and a July 2010 RO rating decision granted TDIU.  Since that time, neither the Veteran nor his representative have raised any disagreement with the details of the July 2010 decision granting TDIU, and that decision is not currently before the Board.  The Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


